DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14 and 22 recite:
“…wherein the athermanous additive comprises one or more of 

carbon black, petroleum coke, graphitizied carbon black, graphite oxides, graphite and graphene, and 

rutiles, chamotte, fly ash, silica, hydromagnesite/huntite mineral, and mineral having perovskite structure.”
The claim is indefinite because it is unclear if the claim requires one or more of each of a. and b., or whether the claim requires one or more of any of the species recited in a. or b. The specification does not clarify if one of each of a. and b. must be present, or if only one of a. or b. must be present. None of claims 15 or 20-36, which depend from claim 14, clarify the issue discussed above, and therefore, these claims are also indefinite.  For the sake of compact prosecution, the disclosure of any one of the materials cited in a. or b. is interpreted to meet the “one or more of” athermanous additive of the elected instant claims. 
Claim 34 recites “…more preferably in the range of from 0.05 to 5 wt.%, most preferably from 0.1 to 3wt.%, based on the weight of the geopolymer composite.” The phrases "more preferably" and “most preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In other words, it is unclear if the claim is limited to the “more preferably” and/or “most preferably” ranges. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 20-36 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 10-1431002) and further in view of Handl (US 2011/0213045). Because KR 10-1431002 is in Korean, the machine-translated English equivalent is cited below and is attached.
Song teaches expanded foam insulation made from expanded polystyrene foam particles (see ¶1), wherein the polystyrene foam particles comprise a coating, the coating comprising geopolymer powder and expandable graphite, which is an athermanous additive. See ¶4, ¶37, and ¶38. The coating mixture which comprises both geopolymer and graphite corresponds to a “geopolymer composite” derived from geopolymer and graphite, which is an athermanous additive. 
Song et al. does not expressly recite the density or the thermal conductivity of the foams produced therein. 
However, Handl teaches molded bodies made from styrene, particularly polystyrene particle foam (abstract) where the polystyrene particle foam has a density less than 40 kg/m3 and a thermal conductivity of, particularly, 25 to 30 mW/(mK). See ¶23-24. Examples have a density of 15 kg/m3 and a thermal conductivity of 31 mW/mK, which fall entirely within the range of instant claim 14 and the thermal conductivity of which meets claims 20-21. See ¶28. Example 4 has a density of 14 kg/m3 and thermal  conductivity of 31 mW/mK, which meets claim 20. See ¶30
Examples of the foams of Handle have thermal conductivities which fall entirely within the ranges of claims 14 and 20-21 and densities which fall within the ranges of claims 14 and 20. The density of the foams of Handl, which is a range of 0 to 40 kg/m3 (see ¶23) overlaps the ranges of instant claim 21. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Handle to produce a vinyl aromatic expanded foam (polystyrene foam) having a density which meets the instant claim limitations of instant claim 21 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Song and Handl relate to the field of polystyrene foams used for insulation (¶1 of Song and ¶11 and ¶24 of Handl). It would have been obvious to one of ordinary skill in the art to produce the expanded polystyrene foams of Song (which comprise a mixture of geopolymer and graphite distributed throughout the expanded polystyrene foam as particles of as the geopolymer graphite mixture is coated onto particles of polystyrene, the coated particles of which are expanded to form a foamed product) having the density and thermal conductivity disclosed in Handl in order to provide polystyrene foams with significantly improved thermal insulation while also providing a reduction in the use of flame retardants and that is additionally easy to process in all foam molding technologies. See ¶11 of Handl. 
Instant claims 22-36 are recited in the product-by-process format by use of the language “…wherein the geopolymer composite is produced in a process comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The polystyrene foam particles of Song in view of Handl are expanded vinyl aromatic foams comprising polystyrene, a geopolymer, and an athermanous additive (graphite) which meets the instant claims. The foams of Song in view of Handl have the same density and thermal conductivity required by the foams of the instant claims for the reasons discussed above. Thus, the products disclosed in the prior art are the same as that of the instant claims in that they are expanded vinyl aromatic foams comprising the same materials (geopolymer and graphite) and in that they have the same density and conductivity required by the instant claims, regardless of the method by which the geopolymer composite is produced. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. Alternatively, see the rejection(s) below. 


Claims 22-29, 31-32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 10-1431002) in view of Handl (US 2011/0213045) and further in view of Seo et al. (US 2014/0342156). 
Song in view of Handl teach the expanded vinyl polymer foams described above, the rejection of which is incorporated herein by reference. Song in view of Handl do not expressly recite that the geopolymer is made by mixing of an aluminosilicate component with an alkaline silicate solution to form a gel, adding an athermanous additive component to the gel to form a filled gel, curing, drying and milling to give gelled filled particles and obtaining the geopolymer composite. 
However, Seo et al. teach a geopolymer resin composite produced by curing a geopolymer composite. Organosilanes can be added to the geopolymer resin composite (¶47). This meets claims 29, 31 and 32.  Sources of silicon in the geopolymer materials and geopolymer resin materials include fumed silica, fly ash, slag, and aluminosilicates. Sources of aluminum in the geopolymer resin materials include metakaolin, fly ash, and slag. It would have been obvious to one of ordinary skill in the art to use, for example, metakaolin and, for example, fly ash and/or fumed silica, to produce the geopolymers of Seo et al., based on the disclosure in ¶48 of Seo et al. In an example of Seo et al., a sodium silicate solution is produced, to which metakaolinate (which corresponds to the instantly claimed aluminosilicate component of step a) of claim 22) is added. Again, it would have been obvious to also include, for example, fumed silica or fly ash, to the solution given the teachings at ¶48 of Seo et al. This corresponds to the instantly claimed athermanous additive. Curing of a geopolymer may yield a geopolymer gel (¶44). Loss of liquid, and primary water, from the geopolymer gel through evaporation (which is drying) produces a geopolymer. Seo et al. teaches that curing is accompanied by the evaporation (i.e. drying). See ¶44. The cured and dried geopolymer material undergoes, for example milling (see ¶52), thereby forming particles of the geopolymer. See abstract. Cations are an optional component and need not be added to the geopolymer composites of Seo et al. Example 1 contains no cationic materials and thus, Example 1 of Seo et al. would produce the same result as if cations were removed as recited in item e) of instant claim 22. 
Instant claims 22-28 and 35-36 are recited in the product-by-process format by use of the language “…wherein the geopolymer composite is produced in a process comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The geopolymer of Seo et al. is produced using essentially identical steps with identical components as recited in instant claim 22. The products produced in Seo et al. are therefore structurally identical to that of instant claim 22, regardless of whether cations are removed, when no cationic materials are added to produce the geopolymer composites of Seo, such as, for example, in Example 1 of Seo et al. Additionally, Seo et al. teaches that organosilanes can be added to the geopolymers of the invention (see ¶47). The instant specification provides no evidence that adding the silane in step a) of instant claim 22 or after step f) of instant claim 22 results in a different product. In fact, claim 29 recites the former (added in step a)) while claim 32 recites the latter (added after step f)). Claim 21 recites that the silane is added after step e). Thus, when the silane is added does not appear to provide any structural differences to the instantly claimed geopolymers. Additionally, the claim does not recite the silane is reacted with either the aluminosilicate or the alkaline silicate. Therefore, there is no indication that the silane is present in the final composite. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary.  Furthermore, Seo et al. teaches removal of dissolved species (See ¶57) or ion exchange processes for removal of fluid (¶62). 
Likewise, claims 35-36 are product-by-process claims. The structures of Song in view of Handl and further in view of Seo et al. are structurally identical to that of the instant claims, including the products produced in claims 35-36. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary.  
Regarding instant claim 28, Seo et al. teaches that potassium can be used alternatively to sodium (such as in the sodium silicate). See ¶79. 
All of Song, Handl, and Seo relate to the field of, for example, insulation materials (¶70 of Seo). Song and Handl teach polystyrene foam materials, and Song and Seo teach compositions including geopolymer. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the geopolymer of Seo et al. in the invention of Song in view of Handl in order to improve mechanical properties such as compressive strength of the geopolymers of Song in view of Handl. See ¶57 of Seo et al. 

Claims 14-15, 20-23, 26-28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (US 5,244,726). 
Laney et al. teaches a foamed composite comprising a geopolymer resin, which is formed from an alkali metal silicate matrix having dispersed therein inorganic particulates, organic particulates, or a mixture of inorganic and organic particulates, and is produced at ambient temperature by activating the silicates of an aqueous, air-entrained gel containing matrix-forming silicate, particulates, fly ash, surfactant, and pH-lowering and buffering agent (abstract). Upon curing, the geopolymer resin hardens to encase filler particles (this corresponds to “filled geopolymer particles”). See column 2, lines 38-43. The geopolymer resin includes kaolin or flyash suspended in aqueous solutions of sodium silicate, magnesium chloride, and anion surfactant. Kaolin and fly ash are aluminosilicate sources. An activator is used to gel the alkaline silicate solution. This will form a “filled gel.” The gel is set and cured, and during curing, water is released (i.e. the material is dried). See column 2, lines 51-55. Potassium silicate may be used alternatively to sodium silicate (see column 3, lines 50-54). Before the reacting polymer reaches the gel stage, it may be air-entrained to the desired density and intermixed with filler particles. See column 3, lines 24-29. Laney et al. teaches that an expressly named example of filler particles is carbon or graphite (see column 7, lines 41-43). This corresponds to the instantly claimed athermanous additive. Laney et al. further teaches that the geopolymer resin of the invention is added to EPS (expandable polystyrene) beads to provide a low density thermal insulating composite (see column 5, lines 45-47), which is foamed (abstract).
While Laney et al. does not expressly recite the thermal conductivity of the composites of the invention, an identical additive, i.e. graphite, is added as the filler to the geopolymer resin which is added to expanded polystyrene to produce a low density composite. It would have been obvious to one of ordinary skill to employ more or less graphite depending on the desired thermal conductivity of the composite foam products, including the thermal conductivities recited in instant claims 14 and 20-21.  
Laney et al. teaches that the density of the composites of the invention, including low density thermal insulating composites comprising expanded polystyrene beads and geopolymer resin having encased therein carbon or graphite, is merely a design criterion based on the binder/particle weight ratio. Based on this teaching, one of ordinary skill in the art would be able to readily produce an article of a desired density, including the densities recited in instant claims 14 and 20-21, by varying the disclosed ratios. Laney specifically teaches the geopolymer foamed composite can achieve any desired density. See column 2, lines 46-48.
Claim 22-36 are recited in the product-by-process format. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (US 5,244,726) and further in view of Zhang et al., “Geopolymer foam concrete:  An emerging material for sustainable construction,” Construction and Building Materials, 56 (2014) 113-117.
Laney et al. teach the foamed composites as described in this action above, the contents of which are incorporated herein by reference. Laney et al. does not expressly recite that the composites comprise metakaolin or metakaolinite.
However, Zhang et al. teach geopolymer foams produced using metakaolin. Both Laney and Zhang et al. relate to the field of foamed geopolymer materials use in, for example, thermal insulation. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use metakaolin in place of the fly ash of Laney et al., as disclosed in Zhang et al., because metakaolin has a high reaction rate and faster strength development than fly ash-based geopolymers, particularly at low temperatures. See page 119, column 1, first sentence of the third full paragraph of Zhang et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766